DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22 has been entered.
Claims 1-27, and 29-31 are currently pending. 
Claims 19-25 are withdrawn as directed to non-elected inventions without traverse in the response dated 4/15/21. 
	Claims 1-18, 26-27, and 29-31 are elected and examined on the merits. 
Claims 1-14, 16-18, 26-27, and 29-30 are currently amended. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Objections
Claims 14-18, 26-27, and 29-31 are objected to because of the following informalities. Appropriate correction is required.
The preamble of claim 14 states that the claim is directed to a method of isolating. However, the limitations of the claim are directed to a method of preparing a composition suitable for injection. For examination purposes, the preamble of claim 14 is interpreted as “a method comprising”. Dependent claims 15-18 are interpreted in accordance with this reading. 
The preamble of claim 26 states that the claim is directed to a method of isolating. However, the limitations of the claim are directed to a method of preparing a composition suitable for injection. For examination purposes, the preamble of claim 26 is interpreted as “a method comprising”. Dependent claims 27, and 29-31 are interpreted in accordance with this reading. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18, 26-27, and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution. The following rejections are exemplary, but are not exhaustive, of the issues present in the current claims. 
Claim 1 contains the limitations “drawing the concentrated aqueous two-phase solution and one or more of the (1) platelet rich plasma fractions or bone marrow fractions, or (2) platelet poor plasma fractions back into the centrifuge device and isolating one or more of (1) extracellular vesicles, and (2) platelet rich plasma fractions or bone marrow fractions”. It is unclear whether these limitations are indicating that each of the extracellular vesicles (EVs), platelet rich plasma (PRP) fractions, and bone marrow (BM) fractions may be isolated from either the platelet poor plasma (PPP), PRP, and BM fractions. For examination purposes these limitations are interpreted as comprising “drawing the concentrated aqueous two-phase solution and one or more of the (1) platelet rich plasma fractions or bone marrow fractions, or (2) platelet poor plasma fractions back into the centrifuge device, and isolating one or more of (1) extracellular vesicles from the platelet poor fraction, and (2) platelet rich plasma fractions or bone marrow fractions from the platelet rich plasma fractions or bone marrow fractions”. Claims 2-13 are interpreted in accordance with this reading. 
Claim 3 contains the limitation “incubating at room temperature for a period of time”. It is unclear what is being incubated. For examination purposes this limitation is interpreted as comprising “incubating at room temperature the aqueous two-phase solution and the one or more of the (1) platelet rich plasma fractions or bone marrow fractions, or (2) platelet poor plasma fractions for a period of time”.
Claim 5 contains the limitations “wherein drawing the concentrated aqueous two-phase solution and one or more of the (1) platelet rich plasma fractions or bone marrow fractions, or (2) platelet poor plasma fractions back into the centrifuge device comprises isolating the extracellular vesicles from the platelet poor plasma fractions”. It is unclear how drawing a fraction back into the centrifuge device results in isolating the EVs. Further it is unclear how drawing either the PRP fractions or BM fractions alone back into the centrifuge device would allow for isolation of the EVs as the EVs are contained only within the PPP fraction. 
Claim 10 contains the limitations “further comprising pumping one or more of the (1) platelet rich plasma fractions or bone marrow fractions, or (2) platelet poor plasma fractions into a syringe for injection, wherein pumping… comprises pumping the extracellular vesicles into the syringe for injection, the syringe including the platelet rich plasma fractions or bone marrow fractions after centrifugation”. Claim 10 depends from claim 1 which contains the sequential steps of centrifuging, collecting, adding a concentrate aqueous two-phase solution, returning the mixed solution to the centrifuge, and isolating at least one fraction. It is unclear where in the process pumping the fractions into the syringe is intended to occur. If the pumping occurs after centrifuging, it appears that the fractions will not have been isolated.  
Claim 12 contains the limitation “a volume of aqueous two-phase solution to be injected”. It is unclear what this limitation is intending to convey. 
Claim 12 contains the limitation “fractions isolated in the syringe”. It is unclear if this limitation is indicating that isolation occurs within the syringe, or if the fractions are first isolated, then deposited in the syringe. 
Claim 13 contains the limitation “fractions isolated in the syringe”. It is unclear if this limitation is indicating that isolation occurs within the syringe, or if the fractions are first isolated, then deposited in the syringe. 

Claim 14 contains the limitation “one or more of the platelet rich plasma or bone marrow fractions and platelet poor plasma fractions. It is unclear what is intended by this limitation. For examination purposes, this limitation is interpreted as comprising “one or more of the (1) platelet rich plasma fractions or bone marrow fractions, or (2) platelet poor plasma fractions”.
Claim 14 contains the limitation “creating one or more of extracellular vesicles and platelet rich plasma or bone marrow fractions”. First it is unclear what the term “creating” is intending to convey. Second it is unclear which components are recited in the alternative, and which are required in combination. For examination purposes this limitation is interpreted “preparing (1) extracellular vesicles, or (2) such that the fractions are suitable for injection”. 
Claim 16 contains the limitation “incubating at room temperature for a period of time”. It is unclear what is being incubated. For examination purposes this limitation is interpreted as comprising “incubating at room temperature the aqueous two-phase solution and the one or more of the platelet rich plasma fractions or bone marrow fractions or platelet poor plasma fractions for a period of time”. 
Claim 18 contains the limitation “mixing the extracellular vesicles created with a biofluid”. It is unclear what the term “creating” is intending to convey. For examination purposes, this limitation is interpreted as comprising “mixing the extracellular vesicles 
Claim 26 contains the limitation “creating for injection”. It is unclear what the term “creating” is intending to convey. For examination purposes, this limitation is interpreted as comprising “preparing  
Claim 26 contains the limitation “and bone marrow/platelet rich plasma fractions”. It is unclear if the “/” is used to connote an “and” or “or”. For examination purposes, this limitation is interpreted as “and bone marrow[[/]], or platelet rich plasma fractions”.  
Claim 27 contains the limitation “creating for injection”. It is unclear what the term “creating” is intending to convey. For examination purposes, this limitation is interpreted as comprising “preparing  
Claim 29 contains the limitation “incubating at room temperature for a period of time”. It is unclear what is being incubated. For examination purposes this limitation is interpreted as comprising “incubating at room temperature the aqueous two-phase solution and the one or more of the platelet rich plasma fractions or bone marrow fractions or platelet poor plasma fractions for a period of time”. 
Claim 30 contains the limitation “mixing the extracellular vesicles created with a biofluid”. It is unclear what the term “creating” is intending to convey. For examination purposes, this limitation is interpreted as comprising “mixing the extracellular vesicles 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Publication No. 2018/0164197 (cited on IDS dated 5/28/21, hereinafter Park) in view of Shin et al., High-yield isolation of extracellular vesicles using aqueous two-phase system. Scientific Reports, Vol. 5 (2013) 13103 (cited on IDS dated 5/28/19, hereinafter Shin).
Park discloses methods and systems for isolation of extracellular vesicles from a bodily fluid using an aqueous two-phase system and isolation system (Abstract). Park discloses introducing a first material and a second material for the aqueous two-phase system via an inlet (para 47). The aqueous two-phase system may be composed of any two materials which are immiscible with each other, such as polyethylene glycol and dextran, with the extracellular vesicles concentrated in the dextran phase (para 35, 37-38). A bodily fluid is then introduced via a feeder (para 47). Park explains that that the bodily fluid may be any suitable bodily fluid, such as whole blood or serum (para 43; serum is interpreted as comprising blood plasma). The first material, second material, and bodily fluid are then mixed, incubated at room temperature, and centrifuged between about 100 and 5000xg for between about 5 to 15 minutes (para 41, 47, 55). Concentrated extracellular vesicles may then be extracted from the dextran layer via a collector (para Abstract, para 38, 47, 70-74, Fig. 10).
Park does not disclose that the blood or bone marrow is first centrifuged to produce one or more of red blood cells, platelet poor plasma, platelet rich plasma or bone marrow concentrate fractions. 

Shin discloses methods of isolating extracellular vesicles from blood plasma using an aqueous two-phase system (Abstract, Comparison between ATPS and other methods). Shin discloses obtaining a plasma sample, centrifuging to produce a pellet of EVs, and resuspending in phosphate-buffered saline and fetal bovine serum (Isolation of EVs from interstitial fluid and validation, Fig. 5; Shin states that the blood-derived EVs are prepared in the same manner as interstitial fluid-derived EVs). The EV mixture is then combined with polyethylene glycol and dextran and centrifuged to prepare a pellet containing extracellular vesicles (EV isolation, Comparison between ATPS and other methods, Fig.5).
As both Park and Shin are directed to methods of isolating EVs using and aqueous two-phase method, it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that Shin provides known techniques for preparing blood plasma for EV isolation to improve the similar method of Park in the same way.
Response to Arguments
Applicant's arguments dated 1/13/22 have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632